PER CURIAM.
We are called upon to answer a question certified to us by the chancellor of the Circuit Court of Dade County pursuant to Florida Appellate Rule 4.6, 31 F.S.A.
It appearing that the chancellor has already made judicial determination of the question, there is no basis for our entertaining the certified question. The attempted certification amounts to an interlocutory appeal. The certificate is denied. See Hunter v. Flowers, Fla.1949, 38 So.2d 438; Johnson v. Southeast Title and Insurance, Fla.App.1963, 148 So.2d 67; Prigger v. Kingery, Fla.App.1962, 144 So.2d 323.